2.	The Sequence Listing filed August 24, 2020 is approved.
3.	The drawings are objected to because in Figure 3C, left-hand column, “Intestine” is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The substitute specification filed September 17, 2020 has been entered.
5.	The preliminary amendment to the specification filed September 17, 2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph under the title on page 1 of the specification contains not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the Chinese patent application.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.
6.	The disclosure is objected to because of the following informalities: At page 3, line 4, it is believed that “99mTe” should instead be “99mTc”.  At page 5, line 12, it is believed that “conjuncted” should be changed to “conjugated”.  Appropriate correction is required.
7.	Claims 9 and 10 are objected to because of the following informalities:  At claim 9, line 2, the comma should be deleted and “or” should be inserted in its place.  At claim 10, line 2, it is believed that “99mTe” should instead be “99mTc”.  Appropriate correction is required.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Wei et al article (Chin J Cancer Biother, Vol. 20, pages 515-521).  The Wei et al article teaches the peptide SISSLTH, which binds to Chinese bladder cancer BIU-87 cells.  The Wei et al article also teaches FITC-labeled peptide, i.e. FITC-SISSLTH.  See, e.g., the Abstract and Figures 2-3.  The Wei et al article’s peptide is identical to Inventors’ SEQ ID NO:5. 
10.	Claims 6-10 are rejected under 35 U.S.C. 103 as being obvious over the Wei et al article (Chin J Cancer Biother, Vol. 20, pages 515-521) as applied against claims 1, 8, and 9 above, and further in view of Ruoslahti et al (U.S. Patent No. 7,745,410).  The Wei et al article teaches SISSLTH to be a targeting peptide for bladder cancer cells, and teaches the peptide labeled with a fluorescent molecule FITC; but does not teach the peptide linked to a chemotherapeutic drug for treatment of bladder cancer, and does not teach the peptide linked to a radionuclide such as 99mTc and 18F.  Ruoslahti et al teach targeting peptides for bladder cancer cells.  Ruoslahti et al teach that anti-tumor agents can be linked to the tumor-targeting peptides for delivery of the agents to a tumor; and also teach that tumor-targeting peptides can be linked to detectable labels such as 99mTc, 18F, and FITC for diagnosis of bladder tumors.  See, e.g., column 2, lines 9-16; column 10, lines 14-30; and column 11, lines 16-38.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to link the bladder-targeting peptide of the Wei et al article to an anti-tumor agent for the treatment of bladder cancer, because the Wei et al article teaches that its peptide targets bladder cancer cells, and because Ruoslahti et al teach that it is known to link tumor-targeting peptides, including peptides which target bladder cancer cells, to anti-tumor agents.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute known detectable labels, such as 99mTc, 18F, for the FITC label taught by the Wei et al article, because Ruoslahti et al teach that 99mTc, 18F, and FITC are all known for the purpose of labeling bladder tumor-targeting peptides, and because the substitution of one known and functionally equivalent label for another with only the expected result that the label continues to be delivered to bladder cancer cells for purposes of diagnosis and imaging is prima facie obvious. The use of tumor-targeting agents, including tumor-targeting peptides, as carriers for anti-tumor agents and for imaging agents, is routine and conventional in the art.
11.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Chinese Patent 106946983A.  The Chinese Patent ‘983 teaches a peptide comprising the sequence SISSLTH.  See page 15, Table 2, of the original document.  This peptide is formed by phage display in the form of a cyclic peptide.  The cyclic peptide is formed by adding a Cys residue to each terminus of the peptide, and cyclizing through the formation of a disulfide bond.  See paragraph [0141] of the translation.
Applicant cannot currently rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
12.	KR 10-2014-0123311 is cited as art of interest, teaching the peptide SISSLTH in paragraph [0042]/Table 2.  The Korean patent is currently deemed to be essentially duplicative of the Wei et al article (Chin J Cancer Biother, Vol. 20, pages 515-521), applied in section 9 above.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
January 29, 2021